Citation Nr: 1138635	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran had active service from November 1963 to November 1967, with subsequent Air National Guard and United States Coast Guard Reserve service, to include a total of 30 days of active duty for training (ADT) during the period from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2010, a Board video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran's claims were remanded by the Board in December 2010 for further development.


FINDINGS OF FACT

1.  The Veteran's service treatment records are silent for a diagnosis of bilateral hearing loss or tinnitus.

2.  A December 1968 audiogram, conducted more than one year following his period of active duty, demonstrated normal hearing, bilaterally.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in April 2007, prior to the initial adjudication of his claims, informed the Veteran of the information necessary to substantiate his claim service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available, to include those records requested pursuant to the December 2010 Board remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the December 2010 Board remand, the Veteran was afforded a VA examination to ascertain the etiology of his current bilateral hearing loss and tinnitus in July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner obtained a history from the Veteran  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus, contending that these conditions are due to acoustic trauma sustained during service.  The Veteran's DD 214 reflects service with the United States Air Force with an MOS of Aircraft Maintenance Specialist, as well as service with the Air National Guard from February 1968 until November 1970 and with the United States Coast Guard Reserve from February 1974 until January 1995.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service medical records are negative for any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's service treatment records reflect normal hearing on enlistment, per 38 C.F.R. § 3.385, in October 1963, and on separation in October 1967.    

October 1963:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
0 (10)
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
-5 (5)
5 (10)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute ("ISO- ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.  The Board further notes that additional audiograms of record, conducted after November 1967, were recorded using ASA standards.   

October 1967:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
10 (20)
5 (15)
10 (15)

During his period of subsequent Air National Guard and United States Coast Guard Reserve service, puretone thresholds were reported as follows:

December 1968:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
5 (10)
LEFT
-5 (10)
0 (10)
-5 (5)
5 (15)
10 (15)

February 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
5
10
5
15
30

January 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
5
10
5
15
30

The first audiogram which indicated a hearing loss disability (left ear only), per 38 C.F.R. § 3.385, was conducted in June 1974 (several years post-service):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
5
15
LEFT
30
30
25
30
30

Though several subsequent audiograms were conducted, there are no audiograms from the Air National Guard or United States Coast Guard Reserve which reflect bilateral hearing loss, per 38 C.F.R. § 3.385. 

The Veteran was afforded a VA examination in September 2007 to assess whether he had a current diagnosis of bilateral hearing loss and/or tinnitus and, if so, whether either disorder was incurred in or the result of his period of active duty.  The Veteran reported difficulty hearing for the past 5-10 years, in addition to tinnitus in the left ear for "at least 10 years."  The Veteran stated that he was a jet engine mechanic during his period of active service, and that he was also exposed to flight line noise (with and without hearing protection).  During his subsequent period of inactive duty, the Veteran reported exposure to jet engines for several years, with hearing protection.  Following service, the Veteran worked as a mechanic for 20 years, without hearing protection.  The Veteran further reported post-service hunting and target shooting, without ear protection.

On examination, the Veteran displayed hearing loss in each ear per 38 C.F.R. § 3.385.  Otoscopic inspection was unremarkable, bilaterally, with tympanograms consistent with puretone levels, as were contralateral acoustic reflexes.  The middle ear system functioned within normal limits.  The Veteran was diagnosed with subjective tinnitus, left ear, as well as mile to moderately severe bilateral hearing loss.  The examiner opined that the Veteran's left ear tinnitus and hearing loss were most likely etiologically-related.  While military noise exposure was conceded, the examiner noted that the Veteran's hearing was within normal limits on separation, as well as during an audiogram conducted more than a year following separation.  Further, it was noted that first mention of tinnitus within the Veteran's record occurred in 1991, decades after separation.  In fact, the Veteran's reported onset for each disorder placed onset well after separation from active service.  As such, the examiner surmised that the Veteran's current diagnoses were more likely post-active duty in nature, possible due to aging, civilian occupational and recreational noise exposure, and possibly inactive duty.  See VA examination report, September2007.

At the time of the Veteran's Board hearing in June 2010, he testified that, during his 20-year post-service career as a mechanic, he was a front-end technician, and not exposed to heavy-duty noise from large machines.  Instead, he mostly employed hand tools.  The Veteran also stated that his post-service hunting career did not bring much success, which resulted in few shots fired.  See Transcript, p. 4.  The Veteran further testified that the hearing protection used during his period of active service was not adequate to protect hearing, due to materials used and the effects of temperature fluctuations.  He noted that the level of inservice noise exposure was far greater than any post-service exposure.  See Transcript, p. 5. When asked if any examiner had attributed his current hearing loss to his period of active service, the Veteran responded in the negative.  See Transcript, p. 8.  

A January 2010 VA outpatient hearing evaluation noted the Veteran's report of significant military noise exposure.  An audiogram did not reveal a significant change from the audiogram in 2007.  He demonstrated mild to severe sensorineural hearing loss, bilaterally, through 4000 Hz.  Tympanic membranes could not be visualized at that time, though testing suggested that the external auditory canals were not completely blocked.

Pursuant to the Board's December 2010 remand, the Veteran was afforded an additional VA audiological examination in July 2011.  The examiner noted a review of the Veteran's claims file, to include a 1991 audiogram noting hearing loss and tinnitus, as well as his Board hearing testimony and clarified medical history.  To the latter, the examiner noted that, while his noise exposure as a mechanic may have been mild, the Veteran reported post-service flight line noise exposure.  Further, the Veteran did not clarify whether his weapon firing (10 times since discharge) was following discharge from active duty or inactive duty, but the examiner stated that any gunfire without hearing protection could potentially damage hearing, even if only one occasion.

Citing medical literature, the examiner stated that noise-induced hearing loss occurs immediately, and that there was no scientific support for delayed-onset noise-inducted hearing loss for weeks, months, or ears after the exposure event.  There was no objective evidence of hearing loss or tinnitus during active duty.  A National Guard examination, 13 months following separation, noted hearing within normal limits with no complaints of tinnitus.  As such, the examiner opined that the Veteran's current diagnoses were less likely than not etiologically-related to acoustic trauma suffered during the Veteran's active duty period, within one year thereafter, or were otherwise incurred during the Veteran's period of ADT.  While the precise date of onset could not be determined, objective evidence of record demonstrates that the onset of hearing loss was more than 13 months following separation.  See VA examination report, July 2011.

As to the assertions of the Veteran that his currently-diagnosed hearing loss and tinnitus had their onset during active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptoms, such as ringing in the ears and decreased hearing, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any clinical diagnosis of either for more than two decades after service weighs the evidence against a finding that the Veteran's current diagnoses were present either in service or within the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

Further, the Board finds the credibility of the Veteran's statement that he has had recurrent tinnitus since separation in 1967 to be lessened when considered with the record as a whole.  While the Veteran's reports may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board notes that the Veteran himself reported the onset of tinnitus was 
approximately 10 years prior during his July 2011 VA examination, and he first reported the problem in 1991.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau; see also Buchanan.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking" which usually subjective in nature, however the Veteran's multiple reports of onset detracts from his credibility in this instance.  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  

The Board also notes that the Veteran has been not shown to be competent to determine the etiology of either current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed disorders had their onset in service, within one year following separation, or are etiologically-related to service.  The record establishes that, in 1991, more than two decades after separation, the Veteran was diagnosed with hearing loss and reported tinnitus symptoms.  An audiogram conducted more than one year after separation revealed hearing within normal limits per 38 C.F.R. § 3.385.  While the Board recognizes that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss, a dB reading higher than 20 did not appear during testing, for either ear, until February 1969.   See Hensley.  During the Veteran's most recent VA examination, he reported tinnitus onset approximately ten years prior.  As noted, the earliest record of tinnitus complaints occurred in 1991.  Therefore, the examiners of record opined that tinnitus was less likely than not related to active duty.  Moreover, the examiner opined that the Veteran's current hearing loss was less likely than not related to service because objective evidence of record demonstrates that the onset of hearing loss was more than 13 months following separation.   As the most competent and probative medical evidence of record fails to link the Veteran's current hearing loss and tinnitus diagnoses to his period of active duty, the Veteran's claims for service connection must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


